


EXHIBIT 10.6


EMERGENT BIOSOLUTIONS INC.


Restricted Stock Unit Agreement


 
Amended and Restated 2006 Stock Incentive Plan


This Restricted Stock Unit Agreement is made as of the Agreement Date between
Emergent BioSolutions Inc. (the “Company”), a Delaware corporation, and the
Participant.


I.           Agreement Date
Date:
 



II.           Participant Information
Participant:
 
Participant Address:
 



III.           Grant Information
Grant Date:
 
Number:
_____ restricted stock units



IV.           Vesting Table
Vesting Date
Percentage of RSUs that Vest
______ anniversary of Grant Date
 
______ anniversary of Grant Date
 
______ anniversary of Grant Date
 
______ anniversary of Grant Date
 



This Agreement includes this cover page and the following Exhibit, which is
expressly incorporated by reference in its entirety herein:


Exhibit A – General Terms and Conditions


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.


EMERGENT BIOSOLUTIONS INC.
 
__________________________
Name:
Title:
PARTICIPANT
 
__________________________
Name:


 
 
 
 

EMERGENT BIOSOLUTIONS INC.
 
Restricted Stock Unit Agreement
 
Exhibit A – General Terms and Conditions
 
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
 
1. Grant of RSUs.  In consideration of services rendered to the Company by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s Amended and
Restated 2006 Stock Incentive Plan (the “Plan”), an award of Restricted Stock
Units (the “RSUs”), representing the number of RSUs set forth on the cover page
of this Agreement.  The RSUs entitle the Participant to receive, upon and
subject to the vesting of the RSUs (as described in Section 2 below), one share
of common stock, $0.001 par value per share, of the Company (the “Common Stock”)
for each RSU that vests.  The shares of Common Stock that are issuable upon
vesting of the RSUs are referred to in this Agreement as the “Shares”.
 
2. Vesting of RSUs and Issuance of Shares.
 
(a) General.  Subject to the other provisions of this Section 2, the RSUs shall
vest in accordance with the vesting table set forth on the cover page of this
Agreement (the “Vesting Table”).  Any fractional RSU resulting from the
application of the percentages in the Vesting Table shall be rounded to the
nearest whole number of RSUs.  Subject to Section 4, as soon as administratively
practicable after each vesting date shown in the Vesting Table (the “Vesting
Dates”), the Company will issue to the Participant, in certificated or
uncertificated form, such number of Shares as is equal to the number of RSUs
that vested on such Vesting Date.  In no event shall the Shares be issued to the
Participant later than 90 days after the Vesting Date.
 
(b) Employment Termination.  Except as set forth in Section 2(c) below, upon the
termination of the Participant’s employment with the Company for any reason, all
unvested RSUs shall be automatically forfeited as of such employment
termination.  For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company, or any successor
to the Company.
 
(c) Change in Control Event.  Upon a Change in Control Event (as defined in the
Plan), the RSUs shall be treated in the manner provided in Section 10(b)(iii)(B)
of the Plan.
 
3. Dividends.  At the time of the issuance of Shares to the Participant pursuant
to Section 2, the Company shall also pay to the Participant an amount of cash
equal to the aggregate amount of all dividends paid by the Company, between the
Grant Date and the issuance of such Shares, with respect to the number of Shares
so issued to the Participant.
 
4. Withholding Taxes.   The Participant must satisfy all applicable federal,
state, and local and other income and employment tax withholding obligations
associated with the grant, vesting and settlement of the RSUs before the Company
will issue any Shares hereunder following a Vesting Date.  The withholding
obligation may be satisfied by any method permitted under the Plan.
 
5. Restrictions on Transfer.  Neither the RSUs, nor any interest therein
(including the right to receive dividend payments in accordance with Section 3),
may be transferred by the Participant except to the extent specifically
permitted in Section 11(a) of the Plan.
 
6. Provisions of the Plan.  This Agreement is subject to the provisions of the
Plan. The Participant acknowledges receipt of the Plan, along with the
Prospectus relating to the Plan.
 
7. Section 409A.  This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”) and shall be interpreted and construed consistently
therewith.  In no event shall either the Participant or the Company have the
right to accelerate or defer delivery of the Shares to a date or event other
than as set forth in this Agreement except to the extent specifically permitted
or required by Section 409A.  In the event that the Participant is a “specified
employee” within the meaning of Section 409A and the Shares are to be delivered
pursuant to this Agreement in connection with the termination of the
Participant’s employment, the delivery of the Shares and any dividends payable
under Section 3 in connection with such delivery shall be delayed until the date
that is six months and one day following the date of the Participant’s
termination of employment.  Solely for purposes of determining when the Shares
(and any dividends payable under Section 3) may be delivered in connection with
the Participant’s termination of employment, such termination of employment must
constitute a “separation from service” within the meaning of Section 409A.
 
8. Miscellaneous.
 
(a) No Rights to Employment.  The Participant acknowledges and agrees that the
grant of the RSUs and their vesting pursuant to Section 2 do not constitute an
express or implied promise of continued employment for the vesting period, or
for any period.
 
(b) Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment or severance plan or agreement between the Company and
the Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by this Agreement.
 
(c) Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflict of law principles.
 
(d) Interpretation.  The interpretation and construction of any terms or
conditions of the Plan or this Agreement by the Compensation Committee shall be
final and conclusive.
 


 



 
 
 
 
